Gray, C. J.
Under the rules of the Superior Court, the clerk indeed had no power, without a special order of the court, to make up and enter the judgment in the former action, rmW« the necessary papers were filed within six months after the judgment upon default. But the court had power, upon petition and after notice to the adverse party, to order the record to be completed, and the judgment made up and entered; and the judgment, when so recorded, took effect from the date of the original judgment. Rugg v. Parker, 7 Gray, 172. Parker v. Rugg, 9 Gray, 209. The present action having been commenced after that date, it was within the discretion of the court to allow the plaintiff to file an amended declaration therein, counting upon that judgment. Gen. Sts. c. 129, § 41. Kendall v. Carland, 5 Cush. 74. Goodrich v. Bodurtha, 6 Gray, 323.

Exceptions overruled.